Citation Nr: 0600966	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  04-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal. The veteran, who had active service from January 1954 
to November 1954, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service medical records contain no evidence of an injury 
to the low back, or a diagnosis of any low back disorder.  

3.  A low back disorder was not shown for decades following 
separation from service. 

4.  The veteran is not currently shown to have a low back 
disorder that is causally or etiologically related to 
service, including any injury the veteran reports he 
sustained during service.  


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2003.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
Informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in his 
possession that pertains to his claim.  This would appear to 
satisfy the notification requirements of the VCAA.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the VCAA 
notice has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file, 
as are VA medical records identified by the veteran.  While 
the Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for residuals of a low back injury, the Board 
finds that such an examination is unnecessary in this case 
because the record contains sufficient medical evidence to 
make a decision on the veteran's claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4). 

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran has a currently diagnosed back disorder, there is 
absolutely no evidence beyond the veteran's own contentions 
that he suffered an event, injury, or disease in service that 
has resulted in his currently diagnosed back disorder, nor is 
there any competent medical evidence that a currently 
diagnosed back disorder is in any way associated with an 
established event, injury, or disease in service.  In this 
circumstance, there is no duty on the part of the VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F. 3d 1381 (Fed.Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a link between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record as a 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain evidence that 
establishes that the veteran suffered an injury as he has 
contended or competent evidence to suggest that a currently 
diagnosed back disorder is related to service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. 
§ 5103A(d).  As will be further explained below, in the 
absence of corroborating evidence establishing that the 
veteran suffered an event, injury or disease in service, a 
current examination could do no more than speculate that a 
currently diagnosed disorder was related to service based on 
the veteran's unsubstantiated account of service events.  
Under these circumstances, the Board believes that a VA 
examination is unnecessary.  

The veteran and his representative have also not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide his claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.  

The veteran contends that he sustained an injury to his back 
during basic training in 1954 and that he currently has 
severe degenerative joint disease as a result of that injury.  
More specifically, the veteran has related that he was thrown 
on his back and kicked several times by drill instructors.  
The veteran indicated that he was hospitalized for treatment 
and that this assault accounted for the blood in his urine 
noted during a hospitalization for treatment following the 
incident.  Therefore, a favorable determination has been 
requested.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
clearly has a current disorder of his lumbar spine.  For 
example, a VA radiological report of X-rays of the lumbar 
spine dated in July 2004 concluded with an impression of 
progressive degenerative arthritis with narrowed L4-5 disc 
space and laminectomy of L4-5 and S1.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
lumbar spine disability and the inservice disease or injury.  

However, the evidence available for review, particularly the 
veteran's service medical records, does not show that he 
sustained an injury of his low back as he has contended, or 
that he otherwise manifested a lumbar spine disorder during 
service.  While service medical records do contain an entry 
dated in April 1954 of a chief complaint of pain in the back 
and red urine, those complaints and symptomatology were 
attributed to other diagnoses that did not involve the lumbar 
spine, for example, acute glomerulonephritis or a 
streptococcic sore throat.  Service medical records reflect 
that following an approximate 10-day hospitalization in 
April 1954, the veteran was discharged to duty.  Service 
medical records contain no further reference to any 
complaints of back pain, and do not show that any disorder of 
the lumbar spine was manifested during service.  A physical 
examination performed in November 1954 in connection with the 
veteran's separation from service indicated that the spine 
was normal on clinical evaluation.  A detailed Report of 
Board of Medical Survey associated with that examination 
report did not contain reference to any back injury during 
service or the presence of any lumbar spine disorder.  

The Board also finds it significant that when the veteran 
filed an initial claim for VA benefits in September 1982, he 
made no mention of any back injury as having occurred in 
service or the presence of any back disorder related to 
service at the time of that application.  In similar vein, 
when the veteran filed an application for VA benefits in 
June 2001, he made no reference to any back injury as having 
occurred in service, and in fact made no mention of the 
presence of any current back disorder in his application.  
The veteran indicated that he was applying for 
nonservice-connected disability benefits and that the 
disabilities that prevented him from working were age and 
heart problems.  It was not until after the veteran was 
notified that his claim for pension benefits had been denied 
on the basis of excess income in August 2001 that he filed a 
claim for service connection for a back disorder in 
October 2002, relating for the first time the injury the 
veteran reports as having occurred during service.  
Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran did not sustain an 
injury to his back as he has reported in connection with his 
current appeal.  

It is also significant that there is no medical evidence 
which suggests a relationship between a currently diagnosed 
back disorder and service, including the injury the veteran 
reports he sustained during service.  While the veteran has 
reported that he experienced chronic back pain since the 
injury he sustained during service that eventually resulted 
in back surgery in 1992, there is simply no medical evidence 
that substantiates the veteran's complaints of continuity of 
symptomatology since service, and clearly no medical opinion 
that relates a current low back disorder to service.  

As indicated above, the Board acknowledges that the veteran 
has not been afforded a VA examination in connection with his 
claim for service connection.  However, such an examination 
could not be probative of the veteran's contention that he 
has a back disorder related to service and the injury he 
reports he sustained during service since any resulting 
opinion would be speculative at best, since it would of 
necessity be based on the veteran's unsubstantiated account 
of having sustained an injury during service.  Such an injury 
is not documented in the veteran's service medical records

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disorder and 
service by way of an April 2003 letter from the RO to the 
veteran, but he failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the April 2003 letter of 
the need to submit medical evidence of a relationship between 
a current disorder and the injury, disease, or event in 
service.  While the veteran is clearly of the opinion that 
his current back disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the Board concludes that service connection for 
residuals of a back injury is not established in the absence 
of evidence demonstrating an inservice occurrence of an 
injury or disease and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.  The Board finds that in the absence of any 
indication of a back injury during service, or a chronic back 
disorder being demonstrated during service, and the fact that 
no back disorder was demonstrated for decades following the 
veteran's separation from service, indicates a preponderance 
of the evidence is against the veteran's claim.  The 
evidentiary gap in this case between active service and the 
earliest diagnosis of a back disorder essentially constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed.Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Therefore, the Board concludes that service connection for a 
back disorder is not warranted.  


ORDER

Service connection for residuals of a low back injury is 
denied.  


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


